United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0846
Issued: December 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2018 appellant filed a timely appeal from a January 9, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.3

1
Appellant timely requested oral argument before the Board. By order dated October 12, 2018, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 18-0846 (issued October 12, 2018).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the January 9, 2018 decision, OWCP received additional evidence. Appellant
also submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1).
Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish right hand and wrist
conditions causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 29, 2017 appellant, then a 54-year-old heavy mobile equipment repairer, filed
an occupational disease claim (Form CA-2) alleging that he sustained right carpal tunnel syndrome
in the performance of duty. He noted that he first became aware of his condition and its
relationship to his federal employment duties on March 15, 2017. Appellant did not stop work at
the time he filed his claim. In a letter dated April 3, 2017, employing establishment supervisor
A.H. controverted the claim, contending that appellant failed to report his condition in a timely
manner.
By development letter dated April 3, 2017, OWCP notified appellant of the type of
additional factual and medical evidence needed to establish his occupational disease claim,
including a detailed factual statement describing the mechanism of injury, and a narrative opinion
from his attending physician explaining how and why the identified employment factors would
cause the claimed medical condition. It afforded him 30 days to submit the necessary evidence.
In response, appellant submitted a report dated July 13, 2016, by Dr. Cheryl Verma, an
attending Board-certified family practitioner. Dr. Verma diagnosed right carpal tunnel syndrome.
She referred appellant to an orthopedist.
In a report dated April 4, 2017, Dr. Harold G. Weems, Jr., an attending Board-certified
orthopedic surgeon, noted appellant’s history of right hand pain and paresthesias during the
preceding year, with pain and clicking in the right thumb and index finger. He obtained x-rays of
the right hand that day which demonstrated an old healed fracture of the base of the fifth
metacarpal. Dr. Weems ordered an electromyography and nerve conduction velocity (EMG/NCV)
studies performed on April 21, 2017, which demonstrated moderately severe right carpal tunnel
syndrome and polyneuropathy. In a report dated May 3, 2017, he provided work limitations and
scheduled him for a right median nerve release and release of the right index and thumb trigger
fingers.
By decision dated June 27, 2017, OWCP denied appellant’s occupational disease, finding
that the factual evidence of record was insufficient to establish that the alleged work factors
occurred as described. It noted that he had not responded to its request for a detailed explanation
of the work factors that he felt contributed to his claimed condition.
On July 31, 2017 appellant requested a telephonic oral hearing before an OWCP hearing
representative. The hearing was held on November 14, 2017. During the hearing, appellant
described working with wrenches, ratchets, chisels, hammers, scrapers, power tools, and air
wrenches for 10 hours a day, 4 days a week. His assigned duties required him to work beneath
vehicles with his hands and arms in awkward positions. Appellant submitted additional evidence.

2

An official position description dated April 12, 2017 noted that appellant’s duties as a
heavy mobile equipment repairer required constant use of hand and power tools to build and
disassemble vehicle engines and other components.
On May 11, 2017 Dr. Weems performed a right carpal tunnel release and right trigger index
finger and thumb releases. In progress notes dated from May 24 to September 20, 2017, he noted
that, while appellant’s right thumb and index finger were no longer locking, he had continued right
hand pain and felt unable to perform his date-of-injury position as a heavy mobile equipment
repairer. In a report dated September 20, 2017, Dr. Weems opined that appellant’s right carpal
tunnel syndrome was not occupationally related. He also explained that there was no “specific
medical reason to have him on a permanent hand restriction because his surgeries have been
successful.” Appellant’s complaints of hand pain did “not qualify for such a restriction.”
In a report dated September 27, 2017, Dr. Marion E. Milstead, an attending Board-certified
orthopedic surgeon, diagnosed carpal tunnel and multiple trigger finger release. He limited
appellant to light-duty work with lifting up to 20 pounds. Dr. Milstead renewed these restrictions
in a report dated October 19, 2017.
EMG/NCV studies of the right upper extremity and cervical paraspinal muscles performed
on December 8, 2017 demonstrated severe right carpal tunnel syndrome, without evidence of
radiculopathy, plexopathy, or neuropathy in the right upper extremity.
In a report dated December 12, 2017, Dr. Sharon H. Evers, a physician Board-certified in
occupational medicine consulting to the employing establishment, performed a fitness-for-duty
examination. She noted that appellant had sustained an injury to his hand and wrist and found
appellant unable to perform his date-of-injury position as he was unable to perform heavy lifting
and carrying. Dr. Evers limited appellant to lifting, pulling, and pushing no more than 10 pounds.
By decision dated January 9, 2018, an OWCP hearing representative affirmed the June 27,
2017 decision as modified, finding that appellant had established that his employment duties
occurred as described. The hearing representative affirmed the denial of the claim, however, the
medical evidence of record was insufficient to establish causal relationship between the accepted
factors of his federal employment and the diagnosed medical conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

4

Supra note 2.

3

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.8 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence.9
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.10 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish right hand and
wrist conditions causally related to the accepted factors of his federal employment.
Dr. Verma diagnosed right carpal tunnel syndrome in a report dated July 13, 2016.
Dr. Milstead diagnosed carpal tunnel syndrome and multiple trigger finger. He provided work
restrictions in reports dated September 27 and October 19, 2017. However, neither physician
addressed causal relationship. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of

5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

J.I., Docket No. 18-0286 (issued September 17, 2018); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
8

J.I., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

causal relationship.12 The opinions of Dr. Verma and Dr. Milstead are therefore insufficient to
meet appellant’s burden of proof.13
Dr. Weems opined in a report dated September 20, 2017 that appellant’s right carpal tunnel
syndrome was not occupationally related. His opinion therefore negates appellant’s claim.14
In her report dated December 12, 2017, Dr. Evers noted appellant’s injury to his hand and
wrist, as well as his physical restrictions. However, she did not provide a diagnosis of appellant’s
conditions or an opinion regarding causal relationship.15 Dr. Evers’ report is therefore of no
probative value.16
OWCP also received EMG/NCV studies of appellant’s right upper extremity, which were
performed on December 8, 2017. However, diagnostic studies lack probative value as they do not
address whether the employment incident caused the diagnosed conditions.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right hand and
wrist conditions causally related to the accepted factors of his federal employment.

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

J.I., supra note 7.

14

Jacqueline M. Nixon-Steward, supra note 9.

15

Supra note 7.

16

Supra note 12.

17

See J.S., Docket No. 17-1039 (issued October 6, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

